ALLOWABILITY NOTICE
This Office action is in response to the amendment filed on 6/16/2022. 
Claims 1-12 are allowed.
Claim 1 is currently amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Jason Heist on Thursday, August 25, 2022. 
Claim 1 has been amended as follows:
1. (Currently Amended) 	A piezoelectric element comprising: 
a piezoelectric layer having a perovskite structure including lead, zirconium, 
and titanium in a molar ratio, respectively, of 120:52:48; and 
an electrode provided on the piezoelectric layer, 
wherein, in the piezoelectric layer, in a range of 50 nm or smaller from an interface between the piezoelectric layer and the electrode in a thickness direction, a ratio c/a of a lattice spacing a in a direction perpendicular to the thickness direction and a lattice spacing c in the thickness direction satisfies 0.986 ≤ c/a ≤ 1.002.





Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-12 
are considered to be allowable due to the inclusion of the following claim limitations: “…in the piezoelectric layer, in a range of 50 nm or smaller from an interface between the piezoelectric layer and the electrode in a thickness direction, a ratio c/a of a lattice spacing a in a direction perpendicular to the thickness direction and a lattice spacing c in the thickness direction satisfies 0.986 ≤ c/a ≤ 1.002” in claim 1.
Claims 2-12 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

26 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837